DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated September 21, 2018 has been entered.  Claims 1, 4, 6, and 7 were amended.  Claims 1-9 are pending.

Drawings
The drawing filed on September 21, 2018 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “FIG. 1”.  Per 37 C.F.R. 1.84 (u), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “FIG. 1”. (See the original specification at least at par. [0016], [0050] for correction and at any other occurrences of a reference to “FIG. 1” that may be present).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2015/045705 A1 where US 2016/0190451 A1 has been used as the English language equivalent translation document in the citations below; hereinafter “Ogawa”) in view of JP 2009-035524 A.
Regarding the light emitting device comprising a formula (2) of claim 1, Ogawa teaches carborane compounds having a dibenzofuranyl group bonded to a carborane ring (see abstract) used in an organic EL device.  Specific derivatives include at least the following (see page 5 of ‘451 document) per instant formula (2) derivatives:

    PNG
    media_image1.png
    181
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    593
    media_image2.png
    Greyscale
.
(Note that at least compound 1 shown above meets the requirements of instant claims 3-5).

Regarding a light emitting device comprising a formula (1) of claims 1 and 2, Ogawa teaches at par. 73 and 81 further host material for a light emitting layer may be selected from known material such as carbazole derivatives (see par. 73); however, it is not seen where Ogawa teaches a specific carbazole derivative the same as instant formula (1).  In analogous art, JP 2009-035524 teaches a known carbazole derivative “4CzPBP” for host material of an organic EL device (see par. 48):

    PNG
    media_image3.png
    172
    271
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an organic layer for an EL device comprising both a carborane derivative as taught by Ogawa (per instant formula (2)) and a known carbazole derivative host as taught by JP 2009-035524 (per instant formula (1)), because Ogawa specifically teaches further known host material may include known carbazole derivatives.  Furthermore, both the Ogawa and JP 2009-035524 compounds are known for the same purpose as host material in an EL device (per instant claims 6 and 7) and “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  One would expect to achieve an operational device using both an Ogawa compound and the JP 2009-035524 carbazole compound in an organic layer of an organic light emitting device with a predictable result and a reasonable expectation of success.
	Regarding claims 1 and 6, both Ogawa and JP 2009-035524 teach the compounds respectively reading upon instant formula 1 and instant formula 2 may be in a light emitting layer with a dopant (see above discussion regarding uses for the respective compounds).
	Regarding claims 7 and 8, primary reference Ogawa teaches a delayed fluorescent material may be included within a light emitting layer (see 75-81).  
	Regarding claim 9, primary reference Ogawa teaches the luminescent dopant of a light emitting layer may contain an organometallic complex having a metal such as ruthenium, rhodium, palladium, silver, rhenium, osmium, iridium, platinum, and gold (see par. 82).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
- Chemistry of Materials, (2011), 23(2), pages 274-284 teaches carbazole host materials for phosphorescent organic light-emitting diodes (see title, abstract, and compounds in Scheme 1, page 276).
-JACS, (2012), Vol. 134, pages 17982-17990 teaches carborane-based molecules for phosphorescence organic light emitting diodes (see title and abstract).
-Applicant cited JP 2016-009824 A on the I.D.S. filed 9/21/2018, but only a machine translation was received.  A copy of the foreign patent document is attached and cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786